Citation Nr: 0018317	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in October 1996.  

Then, in April 2000, the veteran and his brother testified at 
a hearing in Washington, D.C. before the undersigned Member 
of the Board.  



REMAND

The veteran is seeking service connection for a psychiatric 
disorder, to include PTSD.  At the April 2000 hearing at the 
Board, the veteran testified that he had sought treatment at 
a VA facility for a psychiatric disorder in 1971, shortly 
after service.  He indicated that he was examined and 
referred to a private hospital for treatment.  He was unable 
to identify that private facility, except that it was located 
in Philadelphia.  

The veteran also testified that he had received ongoing 
treatment for the previous 7 to 8 years for PTSD from a VA 
physician.  The claims file contains only VA treatment 
records dating back to 1995.  At the hearing, the veteran's 
representative requested that the case be remanded for the 
purpose of trying to obtain the private and VA treatment 
records identified at the hearing.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is on notice when relevant 
evidence may exist or could be obtained, which would make the 
veteran's claim plausible.  The Board has an obligation to 
assist the appellant to understand what evidence is needed to 
complete his or her application for benefits.  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  

Therefore, the veteran should be provided an opportunity to 
provide medical evidence to support his assertions.  In 
addition, the RO should attempt to obtain any other pertinent 
treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran in order 
to obtain the names and addresses of all 
health care providers who have treated 
him for the claimed psychiatric disorder, 
to include PTSD, since service.  The 
veteran also should be instructed to 
submit all medical evidence which tends 
to support his assertion that he has an 
innocently psychiatric disability, to 
include PTSD, that was incurred in or 
aggravated by service.  After securing 
the necessary releases, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  

2.  The RO should also take appropriate 
steps in order to obtain all VA treatment 
records pertaining to the veteran, 
including all records of treatment dating 
back to 1971 and all records referable to 
medical attention rendered at the VA 
Medical Center in Philadelphia, 
Pennsylvania.  Once obtained, copies of 
all pertinent records must be associated 
with the claims folder.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claim.  All 
indicated development should be 
undertaken in this regard.  If any action 
taken remains adverse to the veteran, 
then he and his accredited representative 
should be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


